     Case 2:21-cv-00455-GMN-BNW Document 22 Filed 05/26/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC, CHICAGO
     TITLE INSURANCE COMPANY and CHICAGO TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       US BANK, NATIONAL ASSOCIATION,                    Case No.: 2:21-CV-00455-GMN-BNW
19
                              Plaintiff,                 STIPULATION AND ORDER TO
20                                                       EXTEND TIME TO RESPOND TO
                      vs.                                COMPLAINT (ECF No. 1)
21
       FIDELITY NATIONAL TITLE GROUP,                    THIRD REQUEST
22     INC. et al.,
23                            Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Chicago Title

26
     Insurance Company (“Chicago Title”) and Chicago Title of Nevada, Inc. (“Chicago Agency”)

27   (collectively “Defendants”) and plaintiff U.S. Bank National Association (“U.S. Bank”), by and

28   through their respective attorneys of record, which hereby agree and stipulate as follows:

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00455-GMN-BNW Document 22 Filed 05/26/21 Page 2 of 3



1           1.      On March 18, 2021 U.S. Bank filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On March 18, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      On April 13, 2021, the Court granted the parties’ first stipulation extending
6    Defendants’ deadline to respond to the complaint (ECF No. 9);
7           4.      On May 18, 2021 the Court granted the parties’ second stipulation extending
8    Defendants’ deadline to respond to the complaint (ECF No. 18);
9           5.      Counsel for Defendants request a 14-day extension, through and including June 15,
10   2021, for Defendants to file their respective responses to U.S. Bank’s complaint to afford
11   Defendants’ counsel additional time to review and respond to U.S. Bank’s complaint.
12          6.      Counsel for U.S. Bank does not oppose the requested extension;
13          7.      This is the third request for an extension made by counsel for Defendants, which is
14   made in good faith and not for the purposes of delay.
15          8.      This stipulation is entered into without waiving any of Defendants’ objections
16   under Fed. R. Civ. P. 12.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00455-GMN-BNW Document 22 Filed 05/26/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including June 15, 2021.
3    Dated: May 26, 2021                         SINCLAIR BRAUN LLP
4

5                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       CHICAGO TITLE INSURANCE COMPANY
7                                                      and CHICAGO TITLE OF NEVADA, INC.
8    Dated: May 26, 2021                         WRIGHT FINLAY & ZAK, LLP
9

10                                               By:    /s/-Darren T. Brenner
                                                       DARREN T. BRENNER
11
                                                       Attorneys for Plaintiff
                                                       U.S. BANK NATIONAL ASSOCIATION
12

13   IT IS SO ORDERED.

14                May_____
            Dated this 27, 2021.
                            day of _____________, 2021.

15                                              __________________________________________
                                                BRENDA WEKSLER
16                                              UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
